                    Case 20-10256-KBO                       Doc 367            Filed 04/29/20              Page 1 of 11



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

 In re:                                                                          )   Chapter 11
                                                                                 )
                                             1
 EARTH FARE, INC., et al.,                                                       )   Case No. 20-10256 (KBO)
                                                                                 )
                                                 Debtors.                        )   (Joint Administered)
                                                                                 )
                                                                                 )   Ref Docket No. 349

                                                    AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

THIERRY LAMOUR, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On April 16, 2020, I caused to be served the “Order Authorizing the Debtors to Reject
   Certain Unexpired Leases and Executory Contracts Effective as of the Rejection Effective
   Date”, dated April 16, 2020, [Docket 349], by causing true and correct copies:

      i.      to be enclosed securely in separate postage pre-paid envelopes and delivered via first
              class mail to those parties listed on the annexed Exhibit A, and

     ii.      to be delivered via electronic mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                                                     /s/ Thierry Lamour
                                                                                                     Thierry Lamour
 Sworn to before me this
 22nd day of April, 2020
 /s/ Regina Amporfro
 Notary Public, State of New York
 No. 01AM6064508
 Qualified in Bronx County
 Commission Expires September 24, 2021

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: Earth Fare, Inc.
(3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina
28732.
Case 20-10256-KBO   Doc 367   Filed 04/29/20   Page 2 of 11
Case 20-10256-KBO   Doc 367   Filed 04/29/20   Page 3 of 11




                    EXHIBIT A
                                              EARTH FARE, INC.
                          Case 20-10256-KBO    Doc 367 Filed 04/29/20
                                                Service List
                                                                             Page 4 of 11

Claim Name                           Address Information
ADPLEX, INC.                         KEN SCHWERTNER 490 GALLIMORE DAIRY RD. GREENSBORO NC 27409
ALBERT'S                             CHRISTOPHER DIBELLO PO BOX 877 SWEDESBORO NJ 08085
AMEX                                 CELIA COULOMBE PO BOX 981535 EL PASO TX 79998-1535
BAIRD MANDALAS BROCKSTEDT, LLC       (COUNSEL FOR WESTGATE LAND UNIT 4, LLC) ATTN STEPHEN W. SPENCE, ESQUIRE 1413
                                     SAVANNAH ROAD, SUITE 1 LEWES DE 19958
BALLARD SPAHR LLP                    COUNSEL TO MDC COASTAL 12, LLC LESLIE C HEILMAN & LAUREL D ROGLEN, ESQS. 919 N
                                     MARKET ST., 11TH FLOOR WILMINGTON DE 19801-3034
BALLARD SPAHR LLP                    COUNSEL TO MDC COASTAL 12, LLC CRAIG SOLOMON GANZ, ESQ. E. WASHINGTON STREET,
                                     SUITE 2300 PHOENIX AZ 85004
BALLARD SPAHR LLP                    COUNSEL TO MDC COASTAL 12, LLC STACY H. RUBIN, ESQ. ONE SUMMERLIN 1980
                                     FESTIVAL PLAZA DRIVE, SUITE 900 LAS VEGAS NV 89135
BIELLI & KLAUDER                     (COUNSEL TO FERNCROFT MORRISON LLC, SEMINOLE, NADG/BLACKFIN PARTNERS (LAKE
                                     NONA) LP, AND LAKEWOOD RANCH OWNER, L.P.) ATTN DAVID M. KLAUDER, ESQ. 1204 N.
                                     KING STREET WILMINGTON DE 19801
BREIT MP EP II LLC                   PO BOX 27627 SAN DIEGO CA 92198-1627
BUNZL DISTRIBUTION SOUTHEAST, LLC    BRIAN BARRETT PO BOX 402337 ATLANTA GA 30384-8940
CHAPMAN AND CUTLER LLP               (COUNSEL TO FIFTH THIRD BANK) ATTN STEPHEN R. TETRO II, AARON M. KRIEGER 111
                                     WEST MONROE STREET CHICAGO IL 60603
CHAPMAN AND CUTLER LLP               (COUNSEL TO DEBTORS PREPETITION LENDERS) ATTN: STEPHEN R. TETRO II, ESQ. 111
                                     WEST MONROE STREET CHICAGO IL 60603-4080
CHIPMAN BROWN CICERO & COLE, LLP     (COUNSEL FOR RGOP 2, LLC AND STEELE CREEK (1997), LLC) ATTN: MARK L.
                                     DESGROSSEILLIERS HERCULES PLAZA 1313 NORTH MARKET STREET, SUITE 5400
                                     WILMINGTON DE 19801
CHRISTIAN & SMALL LLP                (COUNSEL FOR RECS FLINT'S CROSSING LLC) ATTN DANIEL D. SPARKS, ESQ. 505 NORTH
                                     20TH STREET SUITE 1800 BIRMINGHAM AL 35203-2696
CONNOLLY GALLAGHER LLP               (COUNSEL TO IRC WESTGATE, LLC) ATTN: KAREN C. BIFFERATO, KELLY M. CONLAN 1201
                                     N. MARKET STREET, 2OTH FLOOR WILMINGTON DE 19801
COOCH AND TAYLOR P.A.                (COUNSEL TO DOMICOR L.L.C.) ATTN ROBERT W. PEDIGO, ESQ, R. GRANT DICK IV, ESQ
                                     THE NEMOURS BUILDING 1007 N. ORANGE STREET, SUITE 1120 WILMINGTON DE 19801
CROSSET COMPANY, CINCINNATI          GREG KURKJIAN PO BOX 932305 CLEVELAND OH 44193
CWB HOLDINGS, INC.                   DARRIN WALVOORD 1720 S. BELLAIR ST. #600 DENVER CO 80222
DELAWARE STATE TREASURY              820 SILVER LAKE BLVD., SUITE 100 DOVER DE 19904
DIAMOND MCCARTHY LLP                 (COUNSEL TO PANGEA-CDS, INC.) ATTN: SHERYL P. GIULIANO, KATHY BAZOIAN PHELPS
                                     295 MADISON AVENUE, 27TH FLOOR NEW YORK NY 10017
ELLIS & WINTERS LLP                  (COUNSEL FOR HRP RENAISSANCE MARKET, LLC) ATTN CAMERON T. KIRBY PO BOX 33550
                                     RALEIGH NC 27636
FELDERSTEIN FITZGERALD WILLOUGHBY    LLC (COUNSEL TO THE MCCLATCHY COMPANY, THE NEWS & OBSERVER, THE CHARLOTTE
PASCUZZI & RIOS                      OBSERVER, THE HERALD, AND THE STATE) ATTN: PAUL J. PASCUZZI 500 CAPITOL MALL,
                                     SUITE 2250 SACRAMENTO CA 95814
FIRST SOURCE, LLC                    ATTN: NANCY NEHL 100 PIRSON PARKWAY TONAWANDA NY 14150
FIRST SOURCE, LLC                    CATHALENE WORELDS 3612 LA GRANGE PARKWAY TOANO VA 23168
FRANKLIN & PROKOPIK                  (COUNSEL FOR SRS REAL ESTATE PARNTERS - SOUTHEAST, LLC) ATTN WILLIAM A.
                                     CRAWFORD, MICHAEL P. TORRICE 500 CREEK VIEW ROAD, SUITE 502 NEWARK DE 19711
FRONTIER NATURAL PRODUCTS            MOLLY TRIMBLE 3021 78TH STREET NORWAY IA 52318
GAIA HERBS, INC.                     ANGELA MCELWEE PO BOX 639306 CINCINNATI OH 45263-9306
GARDEN OF LIFE, INC                  ERIK SCHMITT 4200 NORTHCORP PARKWAY SUITE 200 PALM BEACH GARDENS FL 33410
GEMINI PLACE TOWNE CENTER LLC        ASHLEY SEASLY C/O COLLIERS INTERNATIONAL 425 WALNUT ST CINCINNATI OH 45202
GOODWIN PROCTER LLP                  (COUNSEL FOR WASTE MANAGEMENT) ATTN GREGORY W. FOX, ESQ., BARRY Z. BAZIAN,
                                     ESQ. THE NEW YORK TIMES BUILDING 620 EIGHTH AVENUE NEW YORK NY 10018
GOURMET FOODS INTERNATIONAL          CHRISTOPHER EASTWOOD 29205 NETWORK PLACE CHICAGO IL 60673-1292
HAYNES AND BOONE, LLP                (COUNSEL FOR WHOLE FOODS MARKET) ATTN KENRIC D. KATTNER & ARSALAN MUHAMMAD
                                     1221 MCKINNEY STREET, SUITE 2100 HOUSTON TX 77010



Epiq Corporate Restructuring, LLC                                                                     Page 1 OF 3
                                                 EARTH FARE, INC.
                           Case 20-10256-KBO      Doc 367 Filed 04/29/20
                                                   Service List
                                                                                  Page 5 of 11

Claim Name                              Address Information
HISSHO SUSHI                            DANIEL RUTHERFORD LWIN FAMILY CO DBA HISSHO SUSHI LOCKBOX, DEPT 223 PO BOX
                                        4458 HOUSTON TX 77210-4458
HOGAN MCDANIEL                          COUNSEL TO FIRST SOURCE, LLC DANIEL K HOGAN & DANIEL C KERRICK, ESQS. 1311
                                        DELAWARE AVENUE, SUITE 1 WILMINGTON DE 19806
HOMESTEAD CREAMERY, INC                 MIKE GRISETTI PO BOX 506 WIRTZ VA 24184
HUBERT COMPANY                          MARK RUDY 25401 NETWORK PLACE CHICAGO IL 60673-1254
HUSSMAN CORPORATION                     TINA ODONNELL 26372 NETWORK PLACE CHICAGO IL 60673-1263
INLAND FRESH SEAFOOD CORPORATION OF     ATTN: LES A. SCHNEIDER 969 CASTLE FALLS DRIVE NE ATLANTA GA 30329
AMERICA, INC.
INLAND SEAFOOD                          DALE BORNE PO BOX 450669 ATLANTA GA 31145
INSTACART                               SAGAR SANGHVI 50 BEALE STREET SUITE 600 SAN FRANCISCO CA 94105
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATION 2970 MARKET ST MAIL STOP 5 Q30 133
                                        PHILADELPHIA PA 19104-5016
INTERNAL REVENUE SERVICE                2970 MARKET ST PHILADELPHIA PA 19255
JENNIFER FRANCIS                        OBO KEN BURTON, JR. MANATEE COUNTY TAX COLLECTOR 1001 3RD AVE W, SUITE 240
                                        BRADENTON FL 34205-7863
KELLEY DRYE & WARREN LLP                (COUNSEL FOR REGENCY CENTERS, L.P.) ATTN ROBERT L. LEHANE, MELISSA A. HAGER
                                        101 PARK AVENUE NEW YORK NY 10178
LANDIS RATH & COBB LLP                  (COUNSEL FOR UNFI) ATTN RICHARD S. COBB, ESQ. ATTN KERRI K. MUMFORD, ESQ. ATTN
                                        JENNIFER L. CREE, ESQ. 919 MARKET STREET, SUITE 1800 WILMINGTON DE 19801
LAW OFFICE OF SUSAN E. KAUFMAN, LLC     (COUNSEL FOR REGENCY CENTERS, L.P.) ATTN SUSAN E. KAUFMAN, LLC 919 NORTH
                                        MARKET STREET, SUITE 460 WILMINGTON DE 19801
MCCARRTER & ENGLISH, LLP                (COUNSEL TO ADVANCE ACCEPTANCE) ATTN WILLIAM F. TAYLOR, JR., ESQ., SHANNON D.
                                        HUMISTON, ESQ. RENNAISANCE CENTRE 405 N. KING STREET, 8TH FLOOR WILMINGTON DE
                                        19801
MEYERS, ROMAN, FRIEDBERG & LEWIS LPA    (COUNSEL FOR SHOPS OF FAIRLAWN DELAWARE, LLC) ATTN DAVID M. NEUMANN 28601
                                        CHAGRIN BLVD., SUITE 600 CLEVELAND OH 44122
MIRICK, O'CONNELL, DEMALLIE & LOUGEE,   COUNSEL TO GATEWAY ARTHUR, INC. KATE P FOLEY AND JOSEPH H BALDIGA, ESQS. 1800
LLP                                     WEST PARK DR., SUITE 400 WESTBOROUGH MA 01581
MIRICK, O'CONNELL, DEMALLIE & LOUGEE,   COUNSEL TO GATEWAY ARTHUR, INC. PAUL W CAREY, ESQ. 100 FRONT STREET WORCESTER
LLP                                     MA 01608
MORRIS JAMES LLP                        (COUNSEL FOR RECS FLINT'S CROSSING LLC) ATTN CARL. N. KUNZ, III, ESQ. 500
                                        DELAWARE AVENUE, SUITE 1500 P.O. BOX 2306 WILMINGTON DE 19899-2306
NATIONAL WATER SERVICES                 ATTN: RAMON LOVATO 1217 PARKWAY DRIVE, SUITE B SANTA FE NM 87592
NUTRACEUTICAL CORPORATION               KARA MITCHELL ATTN: ACCOUNTS RECEIVABLE P.O. BOX 12850 OGDEN UT 84412-2850
OFFICE OF THE UNITED STATES ATTORNEY    DISTRICT OF DELAWARE HERCULES BUILDING 1313 N. MARKET STREET, SUITE 400
                                        WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE     ATTN: JANE LEAMY 844 KING STREET, SUITE 2207 LOCK BOX 35 WILMINGTON DE 19801
ONESOURCE MAGAZINE DIST., LLC           THOMAS TARBERT[ 401 E. 124TH AVE THORNTON CO 80241
PACHULSKI STANG ZIEHL & JONES LLP       COUNSEL TO THE UNSECURED CREDITORS COMMITTEE BRADFORD J SANDLER, ROBERT J
                                        FEINSTEIN AND COLIN R ROBINSON, ESQS. 919 N MARKET ST., 17TH FLOOR WILMINGTON
                                        DE 19801
PANGEA-CDS, INC.                        LUNDY SMITH 1411 W. 190TH STREET STE. 675 GARDENA CA 90248
PAUL WEISS RIFKIND WHARTON & GARRISON   ALICE EATON 1285 AVENUE OF THE AMERICAS NEW YORK NY 10019-6064
LLP
PEPPER HAMILTON LLP                     (COUNSEL TO HILCO MERCHANT RESOURCES, LLC AND GORDON BROTHERS RETAIL PARTNERS,
                                        LLC) ATTN DOUGLAS D. HERRMAN, MARCY J. MCLAUGHLIN SMITH HERCULES PLAZA, SUITE
                                        5100 1313 N. MARKET STREET WILMINGTON DE 19899-1709
PIEDMONT GRAPHICS                       ANGIE MELTON PO BOX 4509 GREENSBORO NC 27404-4509
POLSINELLI PC                           (COUNSEL FOR WHOLE FOODS MARKET) ATTN CHRISTOPHER A. WARD 222 DELAWARE AVE,
                                        SUITE 1101 WILMINGTON DE 19801



Epiq Corporate Restructuring, LLC                                                                           Page 2 OF 3
                                                  EARTH FARE, INC.
                          Case 20-10256-KBO        Doc 367 Filed 04/29/20
                                                    Service List
                                                                                 Page 6 of 11

Claim Name                               Address Information
RUBIN & LEVIN, P.C.                      (COUNSEL FOR ALDI) ATTN JAMES E. ROSSOW, JR. 135 N. PENNSYLVANIA ST., SUITE
                                         1400 INDIANAPOLIS IN 19899
SECRETARY OF STATE                       JOHN G TOWNSEND BLDG 401 FEDERAL ST STE 4 DOVER DE 19901
SECRETARY OF STATE                       DIVISION OF CORPORATIONS FRANCHISE TAX PO BOX 898 DOVER DE 19903
SHOPCORE PROPERTIES                      ATTN: WILLIAM F. MCDONALD III, ESQ. 10920 VIA FRONTERA, SUITE 220 SAN DIEGO CA
                                         92127
SIMON PROPERTY GROUP, INC.               ATTN: RONALD M. TUCKER, ESQ. 225 WEST WASHINGTON STREET INDIANAPOLIS IN 46204
SMITH, KATZENSTEIN & JENKINS LLP         (COUNSEL FOR ALDI) ATTN KATHLEEN M. MILLER 100 WEST STREET, SUITE 1501 P.O.
                                         BOX 410 WILMINGTON DE 19899
SOUTHEASTERN PRODUCTS, INC.              ATTN: COLLEEN TEODOSIO 145 SOUTHCHASE BLVD. FOUNTAIN INN SC 29644
ST. JOHNS PARKWAY LAND TRUST             JIM MCCARTHY 120 SHOPS BLVD. JACKSONVILLE FL 32216
STEVENS & LEE, P.C.                      (COUNSEL TO ALVAREZ & MARSAL NORTH AMERICA, LLC) ATTN: ROBERT LAPOWSKY, ESQ.
                                         620 FREEDOM BUSINESS CENTER, SUITE 200 KING OF PRUSSIA PA 19406
STEVENS & LEE, P.C.                      (COUNSEL TO SKYLAND TOWN CENTRE INVESTORS, LLC, ALVAREZ & MARSAL NORTH
                                         AMERICA, LLC) ATTN DAVID W. GIATTINO 919 NORTH MARKET STREET, SUITE 1300
                                         WILMINGTON DE 19801
STORES CONSULTING GROUP                  JAMES SWEENEY 106 BOUND BROOK AVE PISCATAWAY NJ 08854
SULLIVAN HAZELTINE ALLINSON LLC          (COUNSEL FOR WASTE MANAGEMENT) ATTN WILLIAM D. SULLIVAN, ESQ., WILLIAM A.
                                         HAZELTINE, ESQ.) 901 NORTH MARKET STREET, SUITE 1300 WILMINGTON DE 19801
THOMPSON COBURN LLP                      (COUNSEL TO BUNZL PARTIES) ATTN DAVID D. FARRELL, ESQ. ONE US BANK PLAZA,
                                         SUITE 2700 ST LOUIS MO 63101
TROUTMAN SANDERS LLP                     (COUNSEL TO CRESCENT CCRE LUCERNE VENTURE, LLC) ATTN: AMY PRITCHARD WILLIAMS
                                         301 S. COLLEGE STREET, SUITE 3400 CHARLOTTE NC 28202
UNFI                                     CHRISTOPHER DIBELLO 1 ALBION RD. STE 101 LINCOLN RI 02865
UNITED NATURAL FOODS, INC.               ATTN: NICHOLAS LEITZES 313 IRON HORSE WAY PROVIDENCE RI 02908
WICK PHILLIPS                            (COUNSEL FOR SEMINOLE, NADG/BLACKFIN PARTNERS LAKE NONA) LP, LAKEWOOD RANCH
                                         OWNER, L.P.) ATTN JASON RUDD, ESQ. AND LAUREN K. DRAWHORN, ESQ. 100
                                         THROCKMORTON STREET, SUITE 1500 FORT WORTH TX 19801
WOMBLE BOND DICKINSON (US) LLP           (COUNSEL TO FIFTH THIRD BANK) ATTN MATTHEW P. WARD, MORGAN L. PATTERSON 1313
                                         NORTH MARKET STREET, SUITE 1200 WILMINGTON DE 19801
ZERO ZONE                                JOHN DUIMSTRA BOX 78067 MILWAUKEE WI 53278-0067




                                  Total Creditor count 82




Epiq Corporate Restructuring, LLC                                                                            Page 3 OF 3
                                                  EARTH FARE, INC.
                         Case 20-10256-KBO         Doc 367 Filed 04/29/20
                                                    Service List
                                                                                   Page 7 of 11

Claim Name                               Address Information
3939 EVERHARD, LLC                       C/O DEVILLE DEVELOPMENTS 3951 CONVENIENCE CIRCLE NW CANTON OH 44718
ADVANCED BUSINESS EQUIPMENT, INC.        3072 SWEETEN CREEK ROAD ASHEVILLE NC 28803
BRIERDALE LIMITED PARTNERSHIP            C/O AMERICAN ASSET CORP. 5950 FAIRVIEW RD, SUITE 800 ATTN: PRESIDENT CHARLOTTE
                                         NC 28210
CBRE                                     C/O SUSO 4 BATTLEGROUND LP ATTN: BRAD SWIFT 101 CENTREPORT DRIVE, SUITE 160
                                         GREENSBORO NC 27409
COLE GS HUNTERSVILLE NC, LLC C/O COLE    2325 EAST CAMELBACK RD, SUITE 1100 PHOENIX AZ 85016
CONCORD MILLS NC, LLC                    C/O THOMPSON THRIFT DEVELOPMENT INC. 901 WABASH AVENUE ATTN: JAN PRICE TERRE
                                         HAUTE IN 47807
COX INVESTMENTS, GP                      C/O COX PROPERTY MANAGEMENT PO BOX 3891, 2304 SILVERDALE DR. SUITE 200 JOHNSON
                                         CITY TN 37601
CRESCENT COMMUNITIES                     3340 PEACHTREE RD. NE, SUITE 1560 ATLANTA GA 30326
DE LAGE LANDEN FINANCIAL SERVICES, INC. 1111 OLD EAGLE SCHOOL RD. WAYNE PA 19087
DUPONT CROSSING LLC                      PO BOX 10359 521 WEST WASHINGTON BLVD. ATTN: JOHN ROGERS OR ROBERTA DAVIS FORT
                                         WAYNE IN 46851
FERNCROFT MORRISON LLC                   121 W TRADE STREET, SUITE 2500 ATTN: ANITA ADAMS CHARLOTTE NC 28202
FORSYTH OWNER LP                         C/O CORE PROPERTY CAPITAL, LLC 410 PEACHTREE PARKWAY CUMMING GA 30041
HAMILTON TC, LLC                         C/O SIMON PROPERTY GROUP 225 WEST WASHINGTON STREET ATTN: MEGAN EARNEST
                                         INDIANAPOLIS IN 46204
HARBOR GRAMLING SUMMERVILLE LLC          C/O RETAIL PLANNING CORPORATION 35 JOHNSON FERRY ROAD ATTN: KIM TROTTER
                                         MARIETTA GA 30068
HARVEST MARKET LLC                       1450 SHIRESTONE COURT SODDY DAISY TN 37379
HOLROB-SCHAFFLER PARTNERSHIP I           C/O HOLROB COMMERCIAL REALTY, LLC 7741 S NORTHSHORE DRIVE, SUITE 103 KNOXVILLE
                                         TN 37919
HOLROB-SCHAFFLER PARTNERSHIP I           C/O STRATEGIC ACQUISITIONS GROUPS, LLC 6480 KINGSTON PIKE KNOXVILLE TN 37919
HRP RENAISSANCE MARKET, LLC              C/O RETAIL PLANNING CORPORATION 35 JOHNSON FERRY ROAD ATTN: KIM TROTTER
                                         MARIETTA GA 30068
HUTTON PASCO POWER CENTER EX, LLC        736 CHERRY ST. CHATTANOOGA TN 37421
IRC RETAIL CENTERS                       814 COMMERCE DRIVE, SUITE 300 ATTN: ROBERT MRAZEK OAK BROOK IL 60523
LAKES AT WOODMONT APARTMENTS, LLC        C/O CASTO 250 CIVIC CENTER DRIVE, SUITE 500 COLUMBUS OH 43215
MP SUBSIDIARY, LLC                       C/O CASTO SOUTHEAST REALTY SERVICES, LLC 5391 LAKEWOOD RANCH BLVD, SUITE 100
                                         ATTN: LEGAL DEPARTMENT SARASOTA FL 34240
NADG/BLACKFIN PARTNERS LP                C/O CENTRECORP MANAGEMENT SERVICES, LLLP (LAKE NONA) 1135 TOWN PARK AVENUE,
                                         SUITE 2165 LAKE MARY FL 32746
PALLADIUM DEVELOPMENT V, LLC             1111 METROPOLITAN AVENUE, #700 ATTN: LEGAL DEPARTMENT CHARLOTTE NC 28204
PALLADIUM DEVELOPMENT V, LLC             PO BOX 36799 CHARLOTTE NC 28236-6799
PELHAM @85 HOLDING COMPANY, LLC          PO BOX 1805 ATTN: NANCY PETERS GREENVILLE SC 29602
PROPERTY MANAGEMENT SUPPORT              ATLANTIC KERNAN LAND TRUST C/O SLEIMAN 1 SLEIMAN PARKWAY, SUITE 230 ATTN:
                                         ELISE GREENBAUM JACKSONVILLE FL 32216
RAINIER WOODLANDS SQ. ACQUISITION, LLC   C/O 5/TEN MANAGEMENT 4801 PGA BOULEVARD ATTN: LEGAL DEPARTMENT PALM BEACH
                                         GARDENS FL 33418
RGOP 2, LLC C/O CHILDRESS KLIEN          301 S. COLLEGE STREET, SUITE 2800 CHARLOTTE NC 28202
SEMINOLE MALL LP                         C/O NORTH AMERICAN DEVELOPMENT GROUP 400 CLEMATIS STREET, SUITE 201 ATTN: JEFF
                                         PRESTON WEST PALM BEACH FL 33401
SHOPS OF FAIRLAWN DELAWARE LLC           C/O ROBERT L. STARK ENTERPRISES 629 EUCLID AVENUE, SUITE 1300 CLEVELAND OH
                                         44114
SLEIMAN ENTERPRISES                      1 SLEIMAN PARKWAY, SUITE 230 ATTN: LEGAL DEPARTMENT JACKSONVILLE FL 32216
SOUTH WINDERMERE ASSOC. LTD PARTNERSHIP C/O GOULD & COMPANY 715 BOYLSTON STREET ATTN: MR. GOULD BOSTON MA 02116
SUSO 4 BATTLEGROUND LP                   C/O SLATE ASSET MANAGEMENT, L.P. 121 KING STREET WEST, SUITE 200 ATTN: LEGAL
                                         DEPARTMENT TORONTO ON M5H 3T9 CANADA
SUSO 4 BATTLEGROUND LP, C/O SLATE ASSET MNGMNT,LP LIPPES MATHIAS WEXLER FRIEDMAN LLP,ATTN: PAUL F. WELLS, ESQ, MS.
                                        MARCIA ZGODA, 50 FOUNTAIN PLAZA, STE 1700 BUFFALO NY 14202-2216


Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 2
                                         EARTH FARE, INC.
                   Case 20-10256-KBO      Doc 367 Filed 04/29/20
                                           Service List
                                                                        Page 8 of 11

Claim Name                      Address Information
USRP I LLC                      C/O REGENCY CENTERS CORPORATION ONE INDEPENDENT DR. SUITE 114 ATTN: LEASE
                                ADMINISTRATOR JACKSONVILLE FL 32202
VANBARTON GROUP                 8811 HARDEGAN STREET, SUITE 350 ATTN: LEGAL DEPARTMENT INDIANAPOLIS IN 46227




                         Total Creditor count 37




Epiq Corporate Restructuring, LLC                                                                Page 2 OF 2
Case 20-10256-KBO   Doc 367   Filed 04/29/20   Page 9 of 11




                    EXHIBIT B
          Case 20-10256-KBO         Doc 367     Filed 04/29/20   Page 10 of 11




NAME                                            EMAIL
BAIRD MANDALAS BROCKSTEDT, LLC - ATTN
STEPHEN W. SPENCE                               SWS@BMDE.COM
BALLARD SPAHR LLP - ATTN LESLIE C. HEILMAN,     HEILMANL@BALLARDSPAHR.COM;
LAUREL D. ROGLEN                                ROGLENL@BALLARDSPAHR.COM
BIELLI & KLAUDER, LLC - ATTN DAVID M. KLAUDER   DKLAUDER@BK-LEGAL.COM
CHAPMAN AND CUTLER LLP - ATTN: STEPHEN R.       STETRO@CHAPMAN.COM;
TETRO II, AARON M. KRIEGER                      AKRIEGER@CHAPMAN.COM
CHIPMAN BROWN CICERO & COLE, LLP ATTN:
MARK L. DESGROSSEILLIERS                        DESGROSS@CHIPMANBROWN.COM
CHRISTIAN & SMALL LLP - ATTN DANIEL D.
SPARKS                                          DDSPARKS@CSATTORNEYS.COM
CONNOLLY GALLAGHER LLP (COUNSEL TO IRC
WESTGATE LLC) - ATTN: KAREN C. BIFFERATO,       KBIFFERATO@CONNOLLYGALLAGHER.COM;
KELLY M. CONLAN                                 KCONLAN@CONNOLLYGALLAGHER.COM
COOCH AND TAYLOR P.A. - ATTN ROBERT W.          RPEDIGO@COOCHTAYLOR.COM;
PEDIGO & R. GRANT DICK IV                       GDICK@COOCHTAYLOR.COM
DIAMOND MCCARTHY LLP (COUNSEL TO
PANGEA-CDS INC.) - ATTN SHERYL P. GIUGLIANO,    SGIUGLIANO@DIAMONDMCCARTHY.COM;
KATHY BAZONIAN PHELPS                           KPHELPS@DIAMONDMCCARTHY.COM
ELLIS & WINTERS LLP                             CAM.KIRBY@ELLISWINTERS.COM
FELDERSTEIN FITZGERALD WILLOUGHBY
PASCUZZI & RIOS LLP - ATTN PAUL J. PASCUZZI     PPASCUZZI@FFWPLAW.COM
                                                KENRIC.KATTNER@HAYNESBOONE.COM;
HAYNES AND BOONE, LLP - ATTN KENRIC D.          ARSALAN.MUHAMMAD@HAYNESBOONE.C
KATTNER, ARSALAN MUHAMMAD                       OM
HOGAN MCDANIEL - ATTN DANIEL K. HOGAN,
DANIEL C. KERRICK                               DKHOGAN@DKHOGAN.COM
JENNIFER FRANCIS OBO KEN BURTON, JR.
MANATEE COUNTY TAX COLLECTOR                    LEGAL@TAXCOLLECTOR.COM
KELLEY DRYE & WARREN LLP - ATTN ROBERT L.       RLEHANE@KELLEYDRYE.COM;
LEHAINE, MELISSA A. HAGER                       MHAGER@KELLEYDRYE.COM
LANDIS RATH & COBB LLP (COUNSEL TO UNITED       COBB@LRCLAW.COM;
NATURAL FOODS, INC.) - ATTN: RICHARD S. COBB,   MUMFORD@LRCLAW.COM;
KERRI K. MUMFORD, JENNIFER L. CREE              CREE@LRCLAW.COM
LAW OFFICE OF SUSAN E. KAUFMAN, LLC - ATTN
SUSAN E. KAUFMAN                                SKAUFMAN@SKAUFMANLAW.COM
                                                PWELLS@LIPPES.COM;
LIPPES MATHIAS WEXLER FRIEDMAN LLP
                                                MZGODA@LIPPES.COM

MCCARTER & ENGLISH, LLP - ATTN WILLIAM F.       WTAYLOR@MCCARTER.COM;
TAYLOR, JR., SHANNON D. HUMISTON                SHUMISTON@MCCARTER.COM
MEYERS, ROMAN, FRIEDBERG & LEWIS - ATTN:
DAVID M. NEUMANN                                DNEUMANN@MEYERSROMAN.COM
         Case 20-10256-KBO         Doc 367      Filed 04/29/20   Page 11 of 11




MIRICK, O'CONNELL, DEMALLIE & LOUGEE, LLP -     PCAREY@MIRICKOCONNELL.COM,
ATTN PAUL W. CAREY, JOSEPH H. BALDIGA, KATE     JBALDIGA@MIRICKOCONNELL.COM,
P. FOLEY                                        KFOLEY@MIRICKOCONNELL.COM
MORRIS JAMES LLP - ATTN CARL N. KUNZ, III       CKUNZ@MORRISJAMES.COM
PACHULSKI STANG ZIEHL & JONES LLP - ATTN        BSANDLER@PSZJLAW.COM,
BRADFORD J. SANDLER, ROBERT J. FEINSTEIN,       RFEINSTEIN@PSZJLAW.COM,
COLIN R. ROBINSON                               CROBINSON@PSZJLAW.COM
PEPPER HAMILTON LLP (COUNSEL TO HILCO
MERCHANT RESOURCES LLC AND GORDON
BROTHERS RETAIL PARTNERS, LLC) - ATTN:
DOUGLAS D. HERRMANN, MARCY J. MCLAUGHLIN        HERRMANND@PEPPERLAW.COM;
SMITH                                           MCLAUGHLINM@PEPPERLAW.COM
POLSINELLI PC - ATTN CHRISTOPHER A. WARD        CWARD@POLSINELLI.COM
RUBIN & LEVIN, P.C. - ATTN JAMES E. ROSSOW,
JR.                                             JIM@RUBIN-LEVIN.NET
SHOPCORE PROPERTIES - ATTN WILLIAM F.
MCDONALD III                                    WMCDONALD@SHOPCORE.COM
SIMON PROPERTY GROUP, INC. - ATTN: RONALD
M. TUCKER                                       RTUCKER@SIMON.COM
SMITH, KATZENSTEIN & JENKINS LLP - ATTN
KATHLEEN M. MILLER                              KMILLER@SKJLAW.COM
STEVENS & LEE, P.C. - ATTN DAVID W. GIATTINO,   DWG@STEVENSLEE.COM;
ROBERT LAPOWSKY                                 RL@STEVENSLEE.COM
SULLIVAN HAZELTINE ALLINSON LLC - ATTN
WILLIAM A. HAZELTINE                            WHAZELTINE@SHA-LLC.COM
THOMPSON COBURN LLP - ATTN DAVID D.
FARRELL                                         DFARRELL@THOMPSONCOBURN.COM
TROUTMAN SANDERS LLP - ATTN AMY
PRITCHARD WILLIAMS                              AMY.WILLIAMS@TROUTMAN.COM
WICK PHILLIPS - ATTN JASON RUDD, LAUREN K.      JASON.RUDD@WICKPHILLIPS.COM;
DRAWHORN                                        LAUREN.DRAWHORN@WICKPHILLIPS.COM
WOMBLE BOND DICKINSON (US) LLP - MATTHEW        MATTHEW.WARD@WBD-US.COM;
P. WARD, MORGAN L. PATTERSON                    MORGAN.PATTERSON@WBD-US.COM
